DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 3/28/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a membrane for immunoisolation at a boundary between an inside and an outside of the chamber for transplantation and a portion of 10 mm from a side surface of one short side of a 10 mm x 30 mm rectangular test piece of the membrane for immunoisolation is vertically sandwiched between flat plates, and the flat plates are placed horizontally, a distance between a horizontal plane including a center plane in a thickness direction of the sandwiched portion of the membrane for immunoisolation, and a part, which is farthest from the horizontal plane, of a residual 20 mm-portion projecting from the flat plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuenfeldt (US 5713888).
Regarding claim 1, Neuenfeldt teaches an implant assembly comprising a membrane (32’ and 34’) for immunoisolation at a boundary between an inside and an outside of the chamber for transplantation, wherein the membranes (32’ and 34’) for immunoisolation face each other to form an interior space, the membranes (32’ and 34’) for immunoisolation which face each other have joint portions (36’) that are joined to each other.  Applicants further recite “in a case where a portion of 10 mm from a side surface of one short side of a 10 mm x 30 mm rectangular test piece of the membrane for immunoisolation is vertically sandwiched between flat plates, and the flat plates are placed horizontally, a distance between a horizontal plane including a center plane in a thickness direction of the sandwiched portion of the membrane for immunoisolation, and a part, which is farthest from the horizontal plane, of a residual 20 mm-portion projecting from the flat plate.”  The recitation “in case” does not positively recite a portion of 10 mm from a side surface of one short side of a 10 mm x 30 mm rectangular test piece of the membrane for immunoisolation is vertically sandwiched between flat plates, and the flat plates are placed horizontally, a distance between a horizontal plane including a center plane in a thickness direction of the sandwiched portion of the membrane for immunoisolation, and a part, which is farthest from the horizontal plane, of a residual 20 mm-portion projecting from the flat plate and makes it a optional recitation and therefore is not required to be taught by Neuenfeldt.
Neuenfeldt fails to teach the interior space includes a point at a distance of 10 mm or longer from any position of the joint portion, and the membrane for immunoisolation has flexibility that allows a distance of 1 mm to 13 mm as the following distance.
The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the implant assembly of Neuenfeldt to have an interior space includes a point at a distance of 10 mm or longer from any position of the joint portion, and the membrane for immunoisolation has flexibility that allows a distance of 1 mm to 13 mm as the following distance.
Regarding claim 2, Applicants recite “a maximum cross-sectional area of the interior space is 4 cm2 to 200 cm2.” The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the implant assembly of Neuenfeldt to include a maximum cross-sectional area of the interior space is 4 cm2 to 200 cm2.
Regarding claim 3, the joint portions are at end portions of the membranes (32’ and 34’) for immunoisolation which face each other.  (Refer to Figures 5-7)
Regarding cliam 4, the joint portions are only at end portions of the membranes (32’ and 34’) for immunoisolation which face each other. (Refer to Figures 5-7)
Regarding claim 5, the membrane (32’ and 34’)  for immunoisolation includes a porous membrane containing a polymer.  (Refer to Col. 21, Lines 1-10)  (Refer to 
Regarding claim 6, the membrane for immunoisolation is formed of a porous membrane containing a polymer. (Refer to Col. 21, Lines 1-10)
Regarding claim 7, a thickness of the porous membrane is 25 um to 250 pm.  (Refer to Table 1)
Regarding claim 8, a porosity of the porous membrane is 35% to 90%. (Refer to Table 1)
Regarding claim 9, the porous membrane contains polysulfone or polyethersulfone.  (Refer to Col. 21, Lines 25-31)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798